PER CURIAM.
James Faust appeals the denial of his motion to allow credit for presentence jail time. His motion references both Florida Rule of Criminal Procedure 3.800(a) and section 921.161(1), Florida Statutes (1993). We reverse.
The appellant claims he is entitled to 218 days’ credit for the time spent in jail awaiting sentencing in ease 93-0054, rather than the one day’s credit he received. The trial court denied the motion without attachments.
Because this court is unable to determine whether the motion was properly denied pursuant to Keene v. State, 500 So.2d 592 (Fla. 2d DCA 1986), we remand this case. On remand, if the court again denies the motion, it should attach those parts of the record or files substantiating denial. See Thomas v. State, 611 So.2d 600 (Fla. 2d DCA 1993); Summerall v. State, 637 So.2d 370 (Fla. 2d DCA 1994); Handford v. State, 637 So.2d 958 (Fla. 2d DCA 1994). If the appellant is aggrieved by any subsequent action of the trial court, he must file a timely notice of appeal to obtain further appellate review.
Reversed and remanded.
PATTERSON, A.C.J., and ALTENBERND and LAZZARA, JJ., concur.